RENDLEN, Judge,
dissenting.
I respectfully dissent.
In the case of In re 1979 Budget of the Juvenile Court of St. Louis, 590 S.W.2d 900 (Mo. banc 1979), St. Louis County petitioned for review of the budget of the juvenile court pursuant to procedures prescribed by this Court in State ex rel. Weinstein v. St. Louis County, 451 S.W.2d 99, 102 (Mo. banc 1970). The petition challenged several items (salaries) as not reasonably necessary for the juvenile court’s performance of its essential functions. This Court held that funding for salaries of some 22 employees who performed those functions was properly deleted from the budget requests of the juvenile court. The specific deletions, totaling $262,781, were as follows: (1) three positions (or employees) in the Youth Organization Unlimited (Y.O.U. project) at $41,099; (2) $55,910 to fund the local share of four programs related to prevention, detention, diagnostic services and treatment of juveniles as well as related family problems; (3) $55,268 requested for the “Regional Group Home”; (4) $110,504 for a diagnostic treatment services program. This Court sustained the county’s petition and permitted deletion of these items. In this connection it was noted that “The projects disputed here were innovative and experimental, and encouraged by federal grant incentives.” Id. at 902. The opinion also discussed three categories of “lawful expenditures” for juvenile court operations and the burden of proof in disputes concerning such items. Id. at 901. The Court concluded, “we find that the disputed expenditures are not required by statute or absolutely reposed in the discretion of the juvenile court, nor have they been shown to be reasonably necessary for the functioning of the court,” and ordered the questioned items deleted from the 1979 budget of the juvenile court. Id. at 902.
It is fair to conclude that the deletion of salaries for those positions was upheld by this Court because the funding for these “innovative” programs began with federal LEAA funds and while those programs were valuable adjuncts of the juvenile court’s activities, the county as the taxing and appropriating authority was not re*550quired to provide support for those federally funded projects under the circumstances.
As noted above, the 1979 budget request for 22 positions eliminated by this Court totaled $262,781. The salaries for those 22 positions in the 1980 budget (now in dispute) have risen to the sum of $353,089. The majority opinion holds reconsideration of these salaries is not barred by res judica-ta but instead requires the county to fund such positions because “the juvenile court judge has undertaken a complete reorganization of juvenile court administration . ” and adds “the plan was devised and recommended in good faith by the juvenile judge, who is much closer to the problem than we are or the county council
The flaw I see in the majority opinion is that the very programs and the 22 positions deleted in 1979 are now required included by the Court, notwithstanding the fact that the record does not justify this reversal of position. The record here includes the pleadings and numerous exhibits incorporated by stipulation of the parties. Among the exhibits is a portion of a statement of Judge Corrigan (juvenile judge) to the St. Louis County Council. Judge Corrigan’s statements indicate that the positions in question are not materially different from the functions considered in the 1979 budget. For example, the court’s clinical services department was created in 1973 and the individuals assigned there provide treatment and diagnosis for children and parents as an adjunct to probation. Apparently this has been an ongoing program since 1973. Two of the positions in clinical services and 20 of those in the “Court Community Intake Department” (CCID) appear to be essentially the same as those deleted from the 1979 budget. During the year 1980 the court community services was incorporated “as a community based intake department” but Judge Corrigan admitted such changes in nomenclature did little or nothing to alter the functions. They remain essentially the same. Highlighting this fact is this statement made by Judge Corrigan before the county council. “What we now call the CCID unit, or department which used to be, before we consolidated three departments into one, the CCS or Community Court Services Group . . ” He further conceded that services performed by the new CCID staff matched the pattern of services rendered by those same employees in prior years under the organization title of CCS.1 Judge Corrigan then described the work of the juvenile officers and various assistants (mentioned in the principal opinion) and explained that the service is the same as that provided in the year 1979 and prior years for the juvenile court. While the testimony of Judge Corri-gan emphasizes the desirability of the programs, it is clear from his testimony that the essential functions for the employees (positions) deleted by this Court in 1979 are virtually the same as those which this Court now requires the County to fund but at higher figures because of the inflationary spiral. Whether the reorganization is termed as a plan “devised and recommended in good faith” or as “an exercise in creative bookkeeping,” the function of these employees remains the same and the Court’s ruling last year in In re 1979 Budget, 590 S.W.2d 900 (Mo. banc 1979), coupled with this year’s record should control. I would quash the preliminary writ.

. Additional support for the view that the CCID positions perform the same function as the CCS positions for which this Court approved deletion last year is the Juvenile Court’s own staff report entitled “Comments to Supervisor’s Recommendations.” This appears in the record as relator’s exhibit # 1 attached to relator’s petition for mandamus. There in reference to the clinical services and CCID positions contained in the 1980 budget request it is stated “These are essentially same as cut in 1979 Supervisor’s recommendation.”